DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 11/03/2021, Applicant, on 02/03/2022.
Status of Claims
Claims 1, 5, 8, 10, 14, 17, and 19 are currently amended. 
Claims 2-4, 11-13, and 20 are canceled. 
Claims 6-7, 9, 15-16 and 18 are originals. 
Claims 1, 5-10, and 14-19 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 7-8 “Applicant respectfully submits that the claims as amended include multiple features that cannot practically be performed in the human mind. 
Claim 1 as amended for example recites, "determining an impact model based at least in part on the knowledge representation model, wherein the impact model uses a resource description framework and web ontology language to represent relationships including impacts of a design choice on stakeholders." 
Applicant respectfully submits that the human mind cannot practically use a resource description framework and web ontology language to represent relationships including impacts of a design choice on stakeholders. 
Accordingly, amended claim 1 does not recite features that would fall into any of the enumerated groupings. Therefore, the claim is not directed to a judicial exception and the rejection should be withdrawn. See Figure 2, p. 11 of the October 2019 Update. 
See also the designated informative PTAB decision Ex Parte Hannun 2018-003323, pp. 9-10 (PTAB) (decided Apr. 1, 2019, designated "informative" on Dec. 11, 2019) (the recited steps "are not steps that can practically be performed mentally" and therefore recite patent- eligible subject matter.) 
Claim 1 as amended also recites, "wherein determining the crowd-sourced signal 

 Applicant respectfully submits that the human mind cannot practically determine a crowd-sourced signal by applying natural language processing to social media data to determine a potential physical impact of a product. 
Accordingly, Applicant respectfully requests that the Section 101 rejections be withdrawn”
The examiner respectfully disagrees.
Amendments to the claims changed their scope especially, “wherein the impact model uses a resource description framework and web ontology language to represent relationships including impacts of a design choice on stakeholders;” and “wherein determining at least a second physical impact comprises determining a crowd-sourced signal and wherein determining the crowd-sourced signal comprises applying natural language processing to social media data to determine a potential physical impact of a product”. The Examiner interpreted the claims in the present office action as directed to the abstract idea of determining an impact model based at least in part on a knowledge representation model; receiving distributed sensor data; and determining at least a second impact based at least in part on the impact model and the distributed sensor data. 
Limitations in claim 1 “receiving a knowledge representation model indicating at least a first stakeholder and a first physical impact, wherein receiving a knowledge representation model comprises: receiving data indicating at least the first stakeholder, at least the first impact and a context; and determining a knowledge representation model template based at least in part on the first stakeholder, the first impact and the context; determining an impact model based at least in 
Response to Arguments - 35 USC § 102/103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 8-9 “The amendments provided above make it clear that, in contrast to Kobylkin's advertisement response model, amended claim 1 relates to a physical impact and recites that the impact model uses a resource description framework and web ontology language to represent relationships including impacts of a design choice on stakeholders and determines a crowd- sourced signal including by applying natural language processing to social media data to determine a potential physical impact of a product. 
Thus, Applicant respectfully submits that amended claim 1 is patentably distinct over the applied art either alone or in combination. Similarly amended independent 10 and 19 contain similar recitations to those noted above with regard to amended independent claim 1 and thus, amended independent claims 10 and 19 are patentably distinct over the applied art for at least the reasons provided above with regard to amended independent claim 1. Claims 2-3 and 11-12 are canceled. In light of the amendments above and the remarks above, Application respectfully requests withdrawal of this section 102 rejection”

The Examiner introduced a new reference Reddy which in combination with Kobylkin teach all of the limitations of the independent claims. Reddy teaches determining an impact model based at least in part on the knowledge representation model, wherein the impact model uses a resource description framework and web ontology language to represent relationships including impacts of a design choice on stakeholders; [Reddy, para. 0013, Reddy teaches “The ontology contains machine-interpretable and human readable definitions, called ontology instances, of basic concepts of the domain and the relations among these basic concepts. The ontology instances, in one example, may be created using a resource description framework (RDF)-web ontology language (OWL) schema. In one example, three types of ontologies, namely, material ontology, product and process ontologies, model ontology and the relationships between these ontologies are used. In one implementation, these ontologies are generalized in a manner as to be able to specify new processes, models, tools, etc.” emphasis added, wherein using RDF and OWL to determine relations among concepts which is equivalent to determining impact of a concept on another concept]. As a result, the Examiner maintains the rejections of the pending claims under 35 USC § 103 in the present office action.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1, 5-10, and 14-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1, 5-10, and 14-19 are directed to an abstract idea without additional elements to integrate the claims into a practical 
Claims 1, 5-10, and 14-19 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of determining an impact model based at least in part on a knowledge representation model; receiving distributed sensor data; and determining at least a second impact based at least in part on the impact model and the distributed sensor data. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “receiving a knowledge representation model indicating at least a first stakeholder and a first physical impact, wherein receiving a knowledge representation model comprises: receiving data indicating at least the first stakeholder, at least the first impact and a context; and determining a knowledge representation model template based at least in part on the first stakeholder, the first impact and the context; determining an impact model based at least in part on the knowledge representation model; and determining at least a second physical impact based at least in part on the impact model and the distributed sensor data, wherein determining at least a second physical impact comprises determining a crowd-sourced signal”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the claimed elements describe a process for determining product design impact on stakeholders. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 10 and 19 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 10 and 19 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 5-9 and 14-18 recite 
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 include additional element that does not recite an abstract idea. The additional element in claim 1 include “wherein the impact model uses a resource description framework and web ontology language to represent relationships including impacts of a design choice on stakeholders”, “receiving sensor data”, and “applying natural language processing to social media data to determine a potential physical impact of a product”. When considered in view of the claims as a whole, the recited computer element does not integrate the abstract idea into a practical application because the computer element is generic computer element that is merely used as a tool to perform the recited abstract idea As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 10 and 19 recite substantially similar limitations to those recited with respect to claim 1. Although claim 10 further recites “A system”, “one or more computers and one or more storage devices on which are stored instructions”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 10 and 19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 5-9 and 14-18 include additional elements beyond those elements described in

With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional element in claim 1 include “wherein the impact model uses a resource description framework and web ontology language to represent relationships including impacts of a design choice on stakeholders”, “receiving sensor data”, and “applying natural language processing to social media data to determine a potential physical impact of a product”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that is merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 10 and 19 recite substantially similar limitations to those recited with respect to claim 1. Although claim 10 further recites “A system”, “one or more computers and one or more storage devices on which are stored instructions”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. 
Claims 5-9 and 14-18 include additional elements beyond those elements described in the independent claims. The additional elements in the depending claims include “distributed data sensors” as in claims 5 and 14, “self-reporting system” as in claims 9 and 18. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 5-9 and 14-18 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1, 5-10, and 14-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 

Claims  1, 10, and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kobylkin (US 20170316450 A1) in view of Reddy (WO 2014087427 A1).
Regarding 1. Kobylkin  teaches A method comprising: receiving a knowledge representation model indicating at least a first stakeholder and a first physical impact, wherein receiving a knowledge representation model comprises: receiving data indicating at least the first stakeholder, at least the first impact and a context; and determining a knowledge representation model template based at least in part on the first stakeholder, the first impact and the context; [Kobylkin, Abstract, Kobylkin teaches “provided systems and methods for iteratively improving an advertisement response model. A payment provider may perform operations that include training an advertisement response model using a training data set” wherein the payment provider is equivalent to a stakeholder and training an advertisement response model using a training data set is equivalent to first impact data. Further, Kobylkin teaches “receiving one or more responses corresponding to a run of the advertising campaign with respect to the identified one or more units from the target data set and updating the training data set based on the one or 
Kobylkin  does not specifically teach, however, Reddy teaches determining an impact model based at least in part on the knowledge representation model, wherein the impact model uses a resource description framework and web ontology language to represent relationships including impacts of a design choice on stakeholders; [Reddy, para. 0013, Reddy teaches “The ontology contains machine-interpretable and human readable definitions, called ontology instances, of basic concepts of the domain and the relations among these basic concepts. The ontology instances, in one example, may be created using a resource description framework (RDF)-web ontology language (OWL) schema. In one example, three types of ontologies, namely, material ontology, product and process ontologies, model ontology and the relationships between these ontologies are used. In one implementation, these ontologies are generalized in a manner as to be able to specify new processes, models, tools, etc.” emphasis added, wherein using RDF and OWL to determine relations among concepts which is equivalent to determining impact of a concept on another concept] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin to incorporate the teaching of Reddy by using RDF and OWL to determine relationships including impacts among concepts.  The motivation to combine Kobylkin with Reddy has the advantage of extending the capabilities of the platform without having to hardwire them into the platform [Reddy, para. 0013].
receiving distributed sensor data from physical sensors; and determining at least a second physical impact based at least in part on the impact model and the distributed sensor data, wherein determining at least a second physical impact comprises determining a crowd-sourced signal and wherein determining the crowd-sourced signal comprises applying natural language processing to social media data to determine a potential physical impact of a product [Kobylkin, Abstract, Kobylkin teaches “The operations also include receiving one or more responses corresponding to a run of the advertising campaign with respect to the identified one or more units from the target data set and updating the training data set based on the one or more responses. The operations further include training an advertisement response model using resulting training data and repeating the operations as long as the accuracy value of the resulting model stays below the threshold” wherein receiving one or more responses corresponding to a run of the advertising campaign is equivalent to receiving distributed sensor data, wherein training an advertisement response model using resulting training data and repeating the operations as long as the accuracy value of the resulting model stays below the threshold is equivalent determining at least a second impact based at least in part on the impact model and the distributed sensor data, and wherein “receiving one or more responses corresponding to a run of the advertising campaign” is equivalent to crowed-sourced data. Further, Kobylkin teaches in para. 0017 “The term usage may be country and/or language specific, and may be weighed differently based on the country/language. For example, a term D may be more important or prevalent to English websites in one country over another. However, as processing of the terms depends only on their occurrence, importance, and/or associated total payment volume/payment processes, the dictionary generated using the website data may be independent of word definitions and language semantics, and may also function in any language 
Regarding 10. Kobylkin A system comprising: one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: [Kobylkin, claim 1, Kobylkin teaches “A system, comprising: at least one processor; and at least one memory storing computer-executable instructions”] receiving a knowledge representation model indicating at least a first stakeholder and a first physical impact; wherein receiving a knowledge representation model comprises: receiving data indicating at least the first stakeholder, at least the first impact and a context; and determining a knowledge representation model template based at least in part on the first stakeholder, the first impact and the context; [Kobylkin, Abstract, Kobylkin teaches “provided systems and methods for iteratively improving an advertisement response model. A payment provider may perform operations that include training an advertisement response model using a training data set” wherein the payment provider is equivalent to a stakeholder and training an advertisement response model using a training data set is equivalent to first impact data. Further, Kobylkin teaches “receiving one or more responses corresponding to a run of the advertising campaign with respect to the identified one or more units from the target data set and updating the training data set based on the one or more responses” wherein a specific response to an ad campaign indicates a specific stakeholder and specific impact and wherein  “updating the training data set based on the one or more responses” is equivalent to “determining a knowledge representation model template based at least in part on the first stakeholder, the first impact and the context”] 
determining an impact model based at least in part on the knowledge representation model, wherein the impact model uses a resource description framework and web ontology language to represent relationships including impacts of a design choice on stakeholders; [Reddy, para. 0013, Reddy teaches “The ontology contains machine-interpretable and human readable definitions, called ontology instances, of basic concepts of the domain and the relations among these basic concepts. The ontology instances, in one example, may be created using a resource description framework (RDF)-web ontology language (OWL) schema. In one example, three types of ontologies, namely, material ontology, product and process ontologies, model ontology and the relationships between these ontologies are used. In one implementation, these ontologies are generalized in a manner as to be able to specify new processes, models, tools, etc.” emphasis added, wherein using RDF and OWL to determine relations among concepts which is equivalent to determining impact of a concept on another concept] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin to incorporate the teaching of Reddy by using RDF and OWL to determine relationships including impacts among concepts.  The motivation to combine Kobylkin with Reddy has the advantage of extending the capabilities of the platform without having to hardwire them into the platform [Reddy, para. 0013].
Further, Kobylkin teaches receiving distributed sensor data from physical sensors; and determining at least a second physical impact based at least in part on the impact model and the distributed sensor data, wherein determining at least a second physical impact comprises determining a crowd-sourced signal and wherein determining the crowd-sourced signal comprises applying natural language processing to social media data to determine a potential physical impact of a product [Kobylkin, Abstract, Kobylkin teaches “The operations also include receiving one or more responses corresponding to a run of the advertising campaign with respect to the identified one or more units from the target data set and updating the training data set based on the one or more responses. The operations further include training an advertisement response model using resulting training data and repeating the operations as long as the accuracy value of the resulting model stays below the threshold” wherein receiving one or more responses corresponding to a run of the advertising campaign is equivalent to receiving distributed sensor data, wherein training an advertisement response model using resulting training data and repeating the operations as long as the accuracy value of the resulting model stays below the threshold is equivalent determining at least a second impact based at least in part on the impact model and the distributed sensor data, and wherein “receiving one or more responses corresponding to a run of the advertising campaign” is equivalent to crowed-sourced data. Further, Kobylkin teaches in para. 0017 “The term usage may be country and/or language specific, and may be weighed differently based on the country/language. For example, a term D may be more important or prevalent to English websites in one country over another. However, as processing of the terms depends only on their occurrence, importance, and/or associated total payment volume/payment processes, the dictionary generated using the website data may be independent of word definitions and language semantics, and may also function in any language through processing of term appearance, importance, and/or merchant analytics” which is equivalent to applying natural language processing to social media data].    
Regarding 19. Kobylkin teaches A method comprising: determining a knowledge representation model indicating at least a first stakeholder, at least a first physical impact and acontext, wherein determining a knowledge representation model comprises determining a knowledge representation model template based at least in part on the first stakeholder, the first impact and the context; [Kobylkin, Abstract, Kobylkin teaches “provided systems and methods for iteratively improving an advertisement response model. A payment provider may perform operations that include training an advertisement response model using a training data set” wherein the payment provider is equivalent to a stakeholder and training an advertisement response model using a training data set is equivalent to first impact data. Further, Kobylkin teaches “receiving one or more responses corresponding to a run of the advertising campaign with respect to the identified one or more units from the target data set and updating the training data set based on the one or more responses” wherein a specific response to an ad campaign indicates a specific stakeholder and specific impact and wherein  “updating the training data set based on the one or more responses” is equivalent to “determining a knowledge representation model template based at least in part on the first stakeholder, the first impact and the context”] 
Kobylkin  does not specifically teach, however, Reddy teaches determining an impact model based at least in part on the knowledge representation model, wherein the impact model uses a resource description framework and web ontology language to represent relationships including impacts of a design choice on stakeholders; [Reddy, para. 0013, Reddy teaches “The ontology contains machine-interpretable and human readable definitions, called ontology instances, of basic concepts of the domain and the relations among these basic concepts. The ontology instances, in one example, may be created using a resource description framework (RDF)-web ontology language (OWL) schema. In one example, three types of ontologies, namely, material ontology, product and process ontologies, model ontology and the relationships between these ontologies are used. In one implementation, these ontologies are generalized in a 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin to incorporate the teaching of Reddy by using RDF and OWL to determine relationships including impacts among concepts.  The motivation to combine Kobylkin with Reddy has the advantage of extending the capabilities of the platform without having to hardwire them into the platform [Reddy, para. 0013].
Further, Kobylkin teaches receiving distributed sensor data from physical sensors; and determining at least a second physical impact based at least in part on the impact model and the distributed sensor data, wherein determining at least a second impact comprises determining a crowd-sourced signal [Kobylkin, Abstract, Kobylkin teaches “The operations also include receiving one or more responses corresponding to a run of the advertising campaign with respect to the identified one or more units from the target data set and updating the training data set based on the one or more responses. The operations further include training an advertisement response model using resulting training data and repeating the operations as long as the accuracy value of the resulting model stays below the threshold” wherein receiving one or more responses corresponding to a run of the advertising campaign is equivalent to receiving distributed sensor data, wherein training an advertisement response model using resulting training data and repeating the operations as long as the accuracy value of the resulting model stays below the threshold is equivalent determining at least a second impact based at least in part on the impact model and the distributed sensor data, and wherein “receiving one or more responses .  
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being un-patentable over Kobylkin in view of Reddy, and in further view of Liongosari et al. (US 20190057166 A1).
Regarding 5. Kobylkin in view of Reddy teaches all of the limitations of claim 1 (as above).  Kobylkin in view of Reddy does not specifically teach, however, Liongosari teaches wherein determining at least a second physical impact comprises obtaining data from distributed data sensors [Liongosari, Abstract, Liongosari teaches “Sensor data is collected by sensors in, or proximal to, a system under diagnosis (e.g., a vehicle), the sensor data describing use of one or more components of the system by one or more individuals…In some implementations, the aggregate sensor data is provided as input to a model that is trained, using machine learning, to output design modification(s) for the component based on the input aggregate sensor data” wherein sensors data collected and used as input for component design. A feedback from a component in use is impact data used to change a component design]
  It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin in view of Reddy to incorporate the 
Regarding claim 14, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. Claim 5 is a method claim while claim 14 is directed to a system which is anticipated by Kobylkin claim 1.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being un-patentable over Kobylkin in view of Reddy and Liongosari, and in further view of Bhandari et al. (US 20110196719 A1).
Regarding 6. Kobylkin in view of Reddy and Liongosari teaches all of the limitations of claim 5 (as above).  Kobylkin in view of Reddy and Liongosari does not specifically teach, however, Bhandari teaches wherein obtaining data from distributed data sensors comprises determining which data to obtain based at least in part on a cost analysis of data collection [Bhandari, para. 0072, Bhandari teaches “Cost filtering may also be performed. For example, in FIG. 10, 15% of cost is allocated to the Product Development/Risk Management activity category. The allocation may be based on cost center data which may be collected in real-time by apparatus 140” wherein sensors data is collected based on cost]
  It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin in view of Reddy and Liongosari to incorporate the teaching of Bhandari by collecting data based on cost.  The motivation to combine Kobylkin in view of Reddy and Liongosari with Bhandari has the advantage of 
Regarding claim 15, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. Claim 6 is a method claim while claim 15 is directed to a system which is anticipated by Kobylkin claim 1.  
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Kobylkin in view of Reddy and Liongosari, and in further view of Agrawal et al. (US 20200075160 A1).
Regarding 7. Kobylkin in view of Reddy and Liongosari teaches all of the limitations of claim 5 (as above).  Kobylkin in view of Reddy and Liongosari does not specifically teach, however, Agrawal teaches wherein obtaining data from distributed data sensors comprises managing privacy of the data obtained from distributed data sensors [Agrawal, para. 0006, Agrawal teaches “while respecting patient privacy by collecting and processing the de-identified data generated by the deployed sensors” wherein sensors data is collected based by managing privacy]
  It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin in view of Reddy and Liongosari to incorporate the teaching of Agrawal by collecting data while managing privacy.  The motivation to combine Kobylkin in view of Reddy and Liongosari with Agrawal has the advantage of improving the quality of service [Agrawal, para. 0006]. 
Regarding claim 16, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise. Claim 7 is a method claim while claim 16 is directed to a system which is anticipated by Kobylkin claim 1.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being un-patentable over Kobylkin in view of Reddy and Liongosari and in further view of Stute et al. (US 20090178139 A1). 
Regarding 8. Kobylkin in view of Reddy and Liongosari teaches all of the limitations of claim 5 (as above).  Kobylkin in view of Reddy and Liongosari does not specifically teach, however, Stute teaches wherein determining at least a second physical impact comprises applying behavioral correlation to data obtained from distributed data sensors [Stute, para. 0043, Stute teaches “BCM 216 could perform a multi-stage analysis on suspicious network packets sent from external DPM 208, internal DPM 212, and TCB DPM 222. For example, in an initial stage, BCM 216 could perform behavioral correlation on the data collected from an individual DPM (e.g., one of external DPM 208, internal DPM 212, and TCB DPM 222)”. Further para. 0045 teaches “BCM 216 could determine network statistical values for network traffic using external sensors or external DPMs on, for example, the Internet, a public network, a semi-public network, or any other network external to facility 202. These external sensors could collect and detect information” wherein applying behavioral correlation to the sensors collected data]
  It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin in view of Reddy and Liongosari to incorporate the teaching of Stute by collecting data while managing privacy.  The motivation to combine Kobylkin in view of Reddy and Liongosari with Stute has the advantage of filtering data to collect consumer responses which are only relevant to design purposes. 
Regarding claim 17, the claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise. Claim 8 is a method claim while claim 17 is directed to a system which is anticipated by Kobylkin claim 1.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being un-patentable over Kobylkin in view of Reddy and Liongosari and in further view of Yaskin (US 20090281863 A1).   
Regarding 9. Kobylkin in view of Reddy and Liongosari teaches all of the limitations of claim 5 (as above).  Kobylkin in view of Reddy and Liongosari does not specifically teach, however, Yaskin teaches wherein obtaining data from distributed data sensors comprises obtaining data from a self-reporting system [Yaskin, para. 0043, Yaskin teaches “System 100 may be used to capture personal interaction data from one or more sources from participation in activities and utilization of resources at an educational institution, capture personal interaction via surveys or self-reporting systems, and correlate the personal interaction data with facilities and campaigns to determine utilization” wherein system 100 acts as sensors capturing data and surveys from a self-reporting system]
  It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kobylkin in view of Reddy and Liongosari to incorporate the teaching of Yaskin by obtaining data from a self-reporting system.  The motivation to combine Kobylkin in view of Reddy and Liongosari with Yaskin has the advantage to better correlate captured personal interaction data with utilization of facilities and with campaigns [Yaskin, para. 0005].  
Regarding claim 18, the claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise. Claim 9 is a method claim while claim 18 is directed to a system which is anticipated by Kobylkin claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623